Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about October 19, 1990, which, denied the motion of plaintiffs former attorney to reject the recommendation of the Special Referee, fixing its retaining and charging liens, unanimously affirmed, without costs.
To the extent review is possible, the parties having waived transcription of the minutes of the hearing before the Special Referee, it has not been demonstrated that the hourly rate charged was excessive, or that the total fee was grossly enlarged in comparison to the results obtained. Moreover, we are advised that a separate action commenced by plaintiff against her former attorney has been dismissed, thus rendering academic her present contention that the Special Referee erroneously failed to consider the attorney’s alleged malpractice. Concur—Kupferman, J. P., Asch, Kassal and Rubin, JJ.